DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 Jan. 2022 has been entered.
	Claims 1-6 are currently pending and are considered here.  

Withdrawn Rejections
	The rejection of claims 1-6 are rejected under 35 U.S.C. 112(a) for new matter (for reciting that the cancellous chips are freeze-dried) is withdrawn in view of the claim amendments in the Response of 5 Jan. 2022.

Response to Arguments


Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the cortico-cancellous chips include cancellous chips that have a size that is less than .125 mm.”  Applicant asserts that support for the amendment can be found in paragraphs [0054]-[0055] of the specification (it is assumed that Applicant refers to the published version, US20170119929, since the filed version does not include paragraphs [0054] or [0055]).  The relevant portion of the cited paragraphs states that “[c]ondyles may be milled using a bone mill to produce cancellous chips in the range of 0.05-1.5 mm”.  There is no disclosure, in the cited portions or in the remainder of the specification as filed, of the claimed range of “less than .125 mm”.  As such, the claims as amended comprise new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Pub. No. 2008/0262633 to Williams et al. (cited in IDS of 18 Jan. 2017) in view of US Patent No. 7,582,309 to Rosenberg et al. (cited in IDS of 18 Jan. 2017), Dunlop et al., JBJS 85.4 (2003): 639-646 and US Patent Pub. No. 20120276581 to Arav et al.
Williams teaches a method of making a bone graft comprising: (A) harvesting cortical bone from a bone-bearing source, e.g., femur, tibia, fibula, etc. (which would include separating the cortical bone from the bone marrow), milling the cortical bone into chips/particles of a desired size (e.g., between about 0.125-1.5 mm), washing the chips, treating the chips with a demineralizing agent (e.g., HCI) and rinsing the chips in a buffered solution to obtain a pH between 5-7.5; (B) harvesting cancellous bone chips from a cancellous bone-bearing source such as femur or tibia and treating the cancellous chips via a method which includes the steps of rinsing in a saline (0.9%) solution, rinsing the chips with phosphate buffered saline (PBS), mixing the chips with a freezing medium containing dimethyl sulfoxide (DMSO) and freezing the cancellous chips and storing them between -20 and -140 °C; and (C) mixing the demineralized cortical chips with the cancellous chips at a ratio of, e.g., about 1:1 
Claims 1-6 differ from Williams in that: the bone graft comprises demineralized cortical fibers having a size range of 250 microns to 3 mm [claim 1]; the cortico-cancellous chips include cortical bone chips that are freeze dried and cancellous chips with a size less than 0.125 mm [claim 1]; and the cortical bone fibers are milled to a length to width ratio of 5:1 to 500:1.
Rosenberg teaches demineralized bone matrix (DBM) fibers made from cortical bone and having an average fiber length of about 250 µm to 2 mm and a length to width ratio of at least 4, e.g., from about 10 to 50 (entire document, including col. 2, line 28 to col. 9, line 67; Examples). The cortical DBM fibers have various advantages over conventional bone chips, including: i) an ability to be demineralized under milder conditions which cause less 
Dunlop teaches that high shear strength is an important property in allowing cancellous particulate bone grafts to resist compressive forces, and that shear strength can be improved by insuring that the graft comprises a well-graded particle size distribution with a wide range of particle sizes and good representation of all sizes along the range (p. 639 1st ¶ to p. 640, 1st ¶; p. 644, under Results, Table I and Improving the Grading of the Graft).
Arav teaches compositions comprising cancellous bone particles/chips useful in implantable bone grafts, wherein osteogenic MSCs are associated with the particles/chips and the particles/chips can be combined with a cryopreservative such as DMSO and stored in a frozen state while preserving MSC viability (i.e. cancellous chips/particles substantially similar to those taught by Williams for the same purpose of inclusion in bone grafts) (entire doc, including [0008]-[0013]; [0023]-[0060]; Examples).  Arav further teaches that the cancellous chips having a size of 0.05 mm were capable of supporting osteogenic MSCs (Example 4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a bone implant composition as taught by Williams wherein the cortical bone chips are provided, in whole or in part, in the form of cortical DBM fibers as taught 
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to make a bone implant composition as taught by Williams in view of Rosenberg wherein the cortico-cancellous ships include cancellous chips having a size of less than 0.125 mm (e.g., 0.05 mm as taught by Arav) because it would have been obvious to combine prior art elements according to known methods to achieve predictable results. One of ordinary skill would have been motivated to include cancellous chips having a size of less than 
With respect to the recitation in claim 1 that “the cortico-cancellous chips include cortical bone chips that are freeze dried”, Rosenberg teaches that the demineralized fibers can be lyophilized (i.e. freeze-dried) (Rosenberg, col. 5, lines 9-10). It is noted that the claims are drawn to a single composite product comprising the recited ingredients and thus the above limitation is construed as being satisfied by the presence of freeze-dried cortical chips in the implant as a whole.  The term “chips” is used in the instant specification to include high length to width ratio fibers such as those of Rosenberg (Spec., [0020]). 
With respect to the recitation in claim 1 that the bone graft comprises osteoconductive cortico-cancellous chips having a size in the range of 0.05 to 1.5 mm, Williams teaches that the cancellous bone chips can be milled and sieved to a desired size range which can include particles of less than 1 mm in size (¶ [0022]; [0033]-[0036]; Examples), and Dunlop and Arav 
With respect to claim 2, wherein the concentration of osteogenic cells in the bone graft is more than 20,000 cells/cc, the bone chips of Williams are treated by a method which "loosens, but does not release, osteogenic cells from the [cancellous bone] matrix" (¶ [0018]). As such, the bone graft of Williams would be expected to have at least the same number of cells as a bone graft made using the method described in the instant specification, which mixes cortico-cancellous chips and cortical fibers at a ratio of 1:1 and provides osteogenic stem cells at the level recited in claim 2 from the cancellous chips (Spec., Example 1).
With respect to claim 4, it is noted that the recited steps for obtaining the cortical fibers are product-by-process limitations and the recited element (demineralized cortical fibers) are therefore not limited by such process steps but rather only by the structure necessarily implied by said steps (see MPEP 2113). There is no evidence in the instant specification that demineralized cortical fibers prepared via the recited steps are structurally distinct from other demineralized cortical fibers such as those of the cited combination.
With respect to the recitation in claim 5 that the cortico-cancellous chips are obtained from "fresh frozen condyles" which are milled to obtain the chips, Williams teaches that the cancellous bone chips can be obtained from any cancellous bone-bearing source including long bones such as femur or tibia, and cancellous bone from such long bone sources would .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/009,832 and claims 1-18 of copending Application No. 17/405113, each in view of Williams, Rosenberg, Dunlop and/or Araz (as applied above). The claims of the '832 and ‘113 Applications teach bone grafts comprising osteogenic stem cells and a mix of osteoinductive demineralized cortical chips and osteoconductive cortico-cancellous chips, and Williams, Rosenberg, Dunlop and/or Araz teaches that cortical fibers of the claimed size range can advantageously be incorporated into such bone grafts and the claimed size ranges of the cortico-cancellous/cancellous chips.
This is a provisional nonstatutory double patenting rejection.
s 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9486483, claims 1-13 of U.S. Patent No. 9539286 and claims 1-13 of U.S. Patent No. 10022474, each in view of Williams, Rosenberg, Dunlop and/or Araz (as applied above). The claims of the '483, '286 and '474 Patents teach bone grafts comprising osteogenic stem cells and a mix of osteoinductive demineralized cortical chips and osteoconductive cortico-cancellous chips, and Williams, Rosenberg, Dunlop and/or Araz teach that cortical fibers of the claimed size range can advantageously be incorporated into such bone grafts and the claimed size ranges of the cortico-cancellous/cancellous chips.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657